Case 1:20-bk-11006-VK        Doc 61 Filed 06/29/20 Entered 06/29/20 10:14:46       Desc
                              Main Document    Page 1 of 10


  1   DAVID B. GOLUBCHIK (SBN 185520)
      JULIET Y. OH (SBN 211414)
  2   LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
  3   10250 Constellation Boulevard, Suite 1700
      Los Angeles, California 90067
  4   Telephone: (310) 229-1234
      Facsimile: (310) 229-1244
  5   Email: DBG@LNBYB.COM; JYO@LNBYB.COM
  6   Proposed Attorneys for Chapter 11 Debtor and
      Debtor-in-Possession
  7
                            UNITED STATES BANKRUPTCY COURT
  8                          CENTRAL DISTRICT OF CALIFORNIA
                              SAN FERNANDO VALLEY DIVISION
  9
      In re:                                          Case No.: 1:20-bk-11006-VK
10

11    LEV INVESTMENTS, LC,                            Chapter 11

12             Debtor and Debtor in Possession.       DECLARATION OF DAVID GOLUBCHIK
                                                      IN RESPONSE TO “EMERGENCY
13                                                    MOTION TO RECUSE DAVID
14                                                    GOLUBCHIK AND THE LAW FIRM OF
                                                      LEVENE, NEALE, BENDER, YOO & BRILL
15                                                    LLP, FROM ALL FURTHER
                                                      PARTICIPATION IN THIS CASE, ALL
16                                                    RELATED CASES, AND FOR AN ORDER
                                                      DISGORGING ALL FUNDS RECEIVED BY
17                                                    THE FIRM DUE TO UNDISCLOSED
18                                                    CONFLICTED REPRESENTATION OF
                                                      THE DEBTOR IN RE WEIBEL, INC. (9TH
19                                                    CIR. BAP 1994) 176 B.R. 209”

20                                                    [No Hearing Set]
21

22

23

24

25

26

27

28


                                                  1
Case 1:20-bk-11006-VK           Doc 61 Filed 06/29/20 Entered 06/29/20 10:14:46              Desc
                                 Main Document    Page 2 of 10


  1             I, David Golubchik, hereby declare as follows:

  2             1.       I am over 18 years of age. Except where otherwise stated, I have personal

  3   knowledge of the facts set forth below and, if called to testify, would and could competently

  4   testify thereto.

  5             2.       I am licensed to practice law in California state courts and before this Court. I

  6   am a partner of the law firm of Levene, Neale, Bender, Yoo & Brill L.L.P (“LNBYB”),

  7   proposed counsel to Lev Investments, LLC, the Debtor and debtor in possession (“Debtor”)

  8   herein.

  9             3.       I have reviewed the “Emergency Motion To Recuse David Golubchik And The

10    Law Firm Of Levene, Neale, Bender, Yoo & Brill LLP, From All Further Participation In This

11    Case, All Related Cases, And For An Order Disgorging All Funds Received By The Firm Due

12    To Undisclosed Conflicted Representation Of The Debtor In Re Weibel, Inc. (9th Cir. BAP

13    1994) 176 B.R. 209” (the “Motion”). Pursuant to the Motion, Mariya Ayzenberg and Mike

14    Kemel (“Interlopers”) assert that LNBYB and I have represented them in the Chapter 13

15    bankruptcy case of In re Upadhya, 2:19-bk-12043-VZ (the “Chapter 13 Case”), assisted them in

16    purchasing the Sherman Oaks property which is the subject of the Debtor’s bankruptcy case and

17    provided them with financial and tax advice. Based on the foregoing, the Interlopers assert that

18    LNBYB and I have a conflict representing the Debtor and should be recused and sanctions.

19              4.       For the reasons discussed below, even those admitted to by the Interlopers, the

20    Motion has no merit and should be denied. However, rather than ruling on the Motion at this

21    time, I think it would be appropriate for the Court to continue the hearing on the Motion with an

22    order requiring the Interlopers to submit to discovery to assist with a criminal referral

23    investigation.

24              5.       Upon receiving and reviewing the Motion, I reviewed LNBYB internal records,

25    including, without limitation, case memos, conflict memos for the names of the Interlopers. I

26    also reviewed my emails with respect to the Interlopers as well as Aykem LLC. Finally, I

27    reviewed all my time sheet entries with respect to Aykem LLC and the Chapter 13 case.

28


                                                      2
Case 1:20-bk-11006-VK        Doc 61 Filed 06/29/20 Entered 06/29/20 10:14:46                  Desc
                              Main Document    Page 3 of 10


  1          6.      Neither LNBYB nor I have records of any contacts with, or communications

  2   with, a Mariya Ayzenberg. I am certain that neither LNBYB nor I assisted her in any way, in

  3   connection with her alleged funding of the Sherman Oaks property. Based on my review of

  4   emails and records, I have received absolutely no documents from Ms. Ayzenberg.

  5          7.      The Interlopers assert that I knew or should have known that Aykem, LLC, for

  6   whom LNBYB did provide some services, was a company owned or controlled by Ms.

  7   Ayzenberg based on the public records on file with the California Secretary of State. As

  8   discussed in more detail below, LNBYB’s services for Aykem were completed and terminated

  9   in April 2019.     Based on my review of the California Secretary of State records, Ms.

10    Ayzenberg’s registration and disclosure of her identity did not occur until December 2019,

11    approximately eight (8) months after our services ceased. A true and correct copy of the

12    Registration, which I personally downloaded, is attached hereto as Exhibit “A”.

13           8.      I have conducted a similar investigation and search with respect to Mike Kemel

14    as I did for Mariya Ayzenberg. Other than the connection to Aykem, as discussed below, there

15    were no services or advice rendered for Mr. Kemel.

16           9.      On March 17, 2019, Gina Lisitsa emailed me asking if I can assist her client,

17    Aykem, LLC in opposing the confirmation of a Chapter 13 plan in the Chapter 13 Case and

18    assist with the relief from stay proceeding, which Ms. Lisitsa initiated on behalf of Aykem,

19    LLC. On March 20, 2019, I sent an engagement agreement to Aykem, LLC. Mike Kemel

20    executed the engagement agreement as its manager. The engagement agreement provides, in

21    relevant part, as follows (as disclosed in the Motion):
                      LNBYB’s employment shall be limited to the representation of the
22                    Client, separate and distinct from Client’s companies, agents,
23                    employees, family members and others. LNBYB cannot represent
                      or advise others in connection with the matters for which it is being
24                    retained. Therefore, such parties as partnerships, corporations,
                      guarantors and affiliates, for example, should consider retaining
25                    separate counsel to represent and provide such advice as may be
                      necessary or appropriate from time to time.
26
      Based on the foregoing language, LNBYB was only engaged to represent Aykem, LLC and no
27
      one else, including, without limitation the Interlopers. A retainer of $5,000 was wired.
28


                                                   3
Case 1:20-bk-11006-VK        Doc 61 Filed 06/29/20 Entered 06/29/20 10:14:46                Desc
                              Main Document    Page 4 of 10


  1          10.     Upon being engaged, I worked with Mark Young of Donahoe & Young, counsel

  2   for the Chapter 13 debtor, to negotiate a payoff of the secured debt through a refinancing of the

  3   debtor’s property. On April 29, 2020, LNBYB services were concluded based on a successful

  4   conclusion and I caused the unused portion of the retainer to be refunded to the client.

  5          11.     Based on my review of all correspondence, documents and time records, at no

  6   time was I or LNBYB provided with any personal information of the Interlopers or any entity

  7   other than Aykem. With respect to Aykem, we received no financials for the company since

  8   that would not be necessary. We simply negotiated a payoff of the secured debt from a Chapter

  9   13 debtor.

10           12.     Based on my recollection of activity, including review of my time records, I

11    never had any discussions with any of the Interlopers. All discussions were with Ms. Lisitsa and

12    all discussions were limited to the Chapter 13 case. Neither I nor anyone at LNBYB provided

13    any tax, financial or other advice to the Interlopers.

14           13.     Mr. Kemel further asserts in his declaration that I should have known about

15    Aykem’s involvement in this bankruptcy case because the Sherman Oaks house was funded by

16    Aykem. Of course, no evidence was provided to support the foregoing. Attached hereto as

17    Exhibit “B” is a true and correct copy of the closing statement for the funding of the Sherman

18    Oaks property, which clearly states that the $300,000 was funded by “Mariya Ayzenberg”.

19    Moreover, this had absolutely nothing to do with LNBYB’s prior representation and, in my

20    experience, does not create a conflict.

21           14.     Based on all of the foregoing, I believe that the Motion should be denied.

22           I declare and verify under penalty of perjury that the foregoing is true and correct to the

23    best of my knowledge.

24           Executed on this 29th day of June 2020, at Los Angeles, California.

25                                                             /s/ David B. Golubchik
26                                                             DAVID B. GOLUBCHIK

27

28


                                                    4
Case 1:20-bk-11006-VK   Doc 61 Filed 06/29/20 Entered 06/29/20 10:14:46   Desc
                         Main Document    Page 5 of 10




                           EXHIBIT “A”
Case 1:20-bk-11006-VK   Doc 61 Filed 06/29/20 Entered 06/29/20 10:14:46   Desc
                         Main Document    Page 6 of 10
Case 1:20-bk-11006-VK   Doc 61 Filed 06/29/20 Entered 06/29/20 10:14:46   Desc
                         Main Document    Page 7 of 10
Case 1:20-bk-11006-VK   Doc 61 Filed 06/29/20 Entered 06/29/20 10:14:46   Desc
                         Main Document    Page 8 of 10




                           EXHIBIT “B”
BUL25948 AsCase
            of 12/31/2018 11:36:56 AM Doc 61 Filed 06/29/20 Entered 06/29/20 10:14:46
                 1:20-bk-11006-VK                                                                                Desc             Page 1
                                       Main Document    Page 9 of 10

                                                                                                                 *BUL25948*
                                       Lawyers Title Company
                                       7530 N. Glenoaks Blvd. Burbank CA 91504
                                       Phone: (818) 767­2000
                                       Fax: (818) 767­5890                                                        BUL25948­MM
                                       Escrow Officer: Marleny Martin


                                            Buyer's / Borrower's Settlement Statement ­ Final

Property:   13854 Albers Street, Los Angeles, CA 91401                                     Closed Date:          12/31/2018
                                                                                           Loan Number:
                                                                                           Disbursement Date:    12/31/2018
Buyer:      Lev Investments, LLC, a California limited liability company                   Escrow Number:        BUL25948­MM
            Ruvin Feygenberg
            Michael Leizerovitz

                                                                                                     Debits                   Credits
Purchase Price
      Purchase Price                                                                             $2,037,302.61
Deposits
      Third Party Deposit ­ Buyer from MARIYA AYZENBERG                                                                    $300,000.00
      Third Party Deposit ­ Buyer from LISITSA LAW, INC                                                                   $1,738,000.00
      Third Party Deposit ­ Buyer from LISITSA LAW, INC                                                                       $3,000.00
Prorations
      Federal Express                                                                                  $35.86
Escrow Charges
      Mobile Signing/Notary Service Jennifer Kirkendall to Lawyers Title Escrow Burbank                $15.00
      Special Messenger Tag# 910644 to Lawyers Title Company                                           $25.48
Escrow Fees
      Escrow Fees to Lawyers Title Company                                                          $1,200.00
Title Charges
      Endorsement ­ Lender's Policy to Lawyers Title Co                                               $339.00
Recording Fees / Transfer Taxes
      CA Affordable Housing Recording Fee                                                             $150.00
      Record Assignment                                                                                $46.00
      Recording Service Fee to Synrgo                                                                  $14.00
Proceeds or Balance Due
      Borrower Refund                                                                               $1,872.05
Balance Due                                                                                                                      $0.00
                                                                                 Totals:
                                                                                               $2,041,000.00            $2,041,000.00

                                                Save this Statement for Income Tax purposes.




                                                                           Page 1 of 1
Case 1:20-bk-11006-VK                Doc 61 Filed 06/29/20 Entered 06/29/20 10:14:46                                      Desc
                                     Main Document    Page 10 of 10
                                   PROOF OF SERVICE OF DOCUMENT
 1   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
     address is: 10250 Constellation Boulevard, Suite 1700, Los Angeles, CA 90067
 2
     A true and correct copy of the foregoing document entitled DECLARATION OF DAVID GOLUBCHIK IN
 3   RESPONSE TO “EMERGENCY MOTION TO RECUSE DAVID GOLUBCHIK AND THE LAW FIRM OF
     LEVENE, NEALE, BENDER, YOO & BRILL LLP, FROM ALL FURTHER PARTICIPATION IN THIS
 4   CASE, ALL RELATED CASES, AND FOR AN ORDER DISGORGING ALL FUNDS RECEIVED BY
     THE FIRM DUE TO UNDISCLOSED CONFLICTED REPRESENTATION OF THE DEBTOR IN RE
 5   WEIBEL, INC. (9TH CIR. BAP 1994) 176 B.R. 209” will be served or was served (a) on the judge in
     chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:
 6
     1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
 7   controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
     hyperlink to the document. On June 29, 2020, I checked the CM/ECF docket for this bankruptcy case or
 8   adversary proceeding and determined that the following persons are on the Electronic Mail Notice List to
     receive NEF transmission at the email addresses stated below:
 9
         •     Katherine Bunker kate.bunker@usdoj.gov
10       •     John Burgee jburgee@bandalaw.net
         •     Caroline Renee Djang (TR) caroline.djang@bbklaw.com,
11             C190@ecfcbis.com;sansanee.wells@bbklaw.com;wilma.escalante@bbklaw.com
         •     David B Golubchik dbg@lnbyb.com, stephanie@lnbyb.com
12       •     Juliet Y Oh jyo@lnbrb.com, jyo@lnbrb.com
         •     Thomas D Sands thomas@thesandslawgroup.com, thomas@thesandslawgroup.com
13       •     Michael Shemtoub michael@lexingtonlg.com
         •     David A Tilem davidtilem@tilemlaw.com,
14             DavidTilem@ecf.inforuptcy.com;joanfidelson@tilemlaw.com;JoanFidelson@ecf.inforuptcy.com;
               DianaChau@tilemlaw.com
15       •     United States Trustee (SV) ustpregion16.wh.ecf@usdoj.gov

16   2. SERVED BY UNITED STATES MAIL: On June 29, 2020, I served the following persons and/or
     entities at the last known addresses in this bankruptcy case or adversary proceeding by placing a true
17   and correct copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and
     addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
18   completed no later than 24 hours after the document is filed.

19                                                                           Service information continued on attached page

20   3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR
     EMAIL (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR,
     on June 29, 2020, I served the following persons and/or entities by personal delivery, overnight mail
21   service, or (for those who consented in writing to such service method), by facsimile transmission and/or
     email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight
22   mail to, the judge will be completed no later than 24 hours after the document is filed.
23   Served by Overnight Mail
     Hon. Victoria S. Kaufman
24   United States Bankruptcy Court
     21041 Burbank Boulevard, Suite 354 / Ctrm 301
25   Woodland Hills, CA 91367
26   I declare under penalty of perjury under the laws of the United States of America that the foregoing is
     true and correct.
27
      June 29, 2020                     Stephanie Reichert                              /s/ Stephanie Reichert
28    Date                              Type Name                                       Signature

      This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

     June 2012                                                                    F 9013-3.1.PROOF.SERVICE
